DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107343470, see English translation previously provided) in view of Zhong (CN 107950375, provided herein, see English translation provided herein).
For claim 1, Li discloses hydroponic growing apparatus (figs. and description), comprising: 
a housing (1); 
a water reservoir (2) positioned in the housing (1) and comprising a bottom surface and an open top surface (see figs. 1 and 2); 
a support structure (32) configured to fit into the open top surface of the housing (of a size that can fit in 1) and defining a plurality of openings (3a); 
at least one cover plate (31) configured to fit over the support structure (32) in the open top surface of the housing, the at least one cover plate  comprising a plurality of cut-outs (3a) corresponding to the plurality of openings of the support structure (fig. 4);

a sprayer (figure 3) coupled to the outlet of the pump; and
a lighting system (13) coupled to the housing.
Li is silent about the pump positioned on the bottom surface of the water reservoir.
Zhong teaches a hydroponic growing apparatus (figs. and description) comprising: 
a housing (1);
a water reservoir (2) positioned in the housing (1) and comprising a bottom surface and an open top surface (see figs. 3 and 4); 
a support structure (5) configured to fit into the open top surface of the housing (of a size that can fit in 1) and defining a plurality of openings (51); 
a pump (4) positioned on the bottom surface of water reservoir (fig. 3, 4 is on 2), the pump  comprising an inlet and an outlet (the pump has an inlet and outlet);
a sprayer (figure 4, background) coupled to the outlet of the pump; and
a lighting system (lamp 8) coupled to the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pump of Li on the bottom surface of the water reservoir of Li, as taught by the arrangement of the pump of Zhong, in order to support the pump in place within the water reservoir.
For claim 7, Li as modified by Zhong further teaches at least one opening defined by wherein the plurality of cut-outs of the cover plate define a cover opening, the at least one cover opening overlapping at least one opening one of the plurality of support structure openings of the support structure (see fig. 4, 3a over 3a).
For claim 10, Li as modified by Zhong further teaches wherein the plurality of support structure openings is four support structure openings arranged in a grid (fig. 1, 3a).


Claims 1, 5, 6, 7, 9, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 105340718 (provided herein, see English translation previously provided) in view of Li (CN 107343470, see English translation previously provided) and Zhong (CN 107950375, provided herein, see English translation provided herein).
For claim 1, Cai teaches a hydroponic growing apparatus (description and figs), comprising: 
a housing (4, 5); 
a water reservoir (2) positioned in the housing and comprising a bottom surface and an open top surface (see figs. 2-3); 
a support structure (3) configured to fit into the open top surface (fig. 2) of the housing and defining a plurality of support structure openings (13); 
a pump (21) positioned in the water reservoir, the pump comprising an inlet and an outlet (description page 3); 
a sprayer coupled to the outlet of the pump (23, fig. 2, description end of page 5); and 
a lighting system (29) coupled to the housing (description beginning of page 3).
Cai is silent about a cover plate configured to fit over the support structure in the open top surface of the housing, the at least one cover plate comprising a plurality of cut-outs corresponding to the plurality of support structure openings of the support structure.
Li teaches a hydroponic growing system (abstract and figs) including a water reservoir (2), a support structure (32) configured to fit into the open top surface (fig. 1) and defining a plurality of support structure openings (3a); and a cover plate (31) configured to fit over the support structure in the open top surface (fig. 1), the cover plate comprising a plurality of cut-outs (3a) corresponding to the plurality of support structure openings of the support structure (see fig. 4).

Zhong teaches a hydroponic growing apparatus (figs. and description) comprising: 
a housing (1);
a water reservoir (2) positioned in the housing (1) and comprising a bottom surface and an open top surface (see figs. 3 and 4); 
a support structure (5) configured to fit into the open top surface of the housing (of a size that can fit in 1) and defining a plurality of openings (51); 
a pump (4) positioned on the bottom surface of water reservoir (fig. 3, 4 is on 2), the pump  comprising an inlet and an outlet (the pump has an inlet and outlet);
a sprayer (figure 4) coupled to the outlet of the pump; and
a lighting system (lamp 8) coupled to the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pump of Cai as modified by Li on the bottom surface of the water reservoir of Cai, as taught by the arrangement of the pump of Zhong, in order to support the pump in place within the water reservoir.
For claim 5, Cai as modified by Li and Zhong further teaches further comprising a power source positioned in the housing (34, description of fig. 2 on page 5 of Cai), and a pump power cord (38 of Cai) extending from the pump in the water reservoir to the power source in the housing (see fig. 3 of Cai)
For claim 6, Cai as modified by Li and Zhong further teaches wherein the bottom surface of the water reservoir comprises a channel including raised walls configured to receive the pump power cord (see fig. 3 channel housing 34, the bottom surface of 2 includes part of the channel of Cai).

For claim 9, Cai as modified by Li and Zhong further teaches, further comprising at least one a basket (14 of Cai) of a size and shape to fit into any of the plurality of support structure openings in the support structure (fig. 3 of Cai).
For claim 10, Cai as modified by Li and Zhong further teaches, wherein the plurality of support structure openings is four support structure openings arranged in a grid (fig. 1, 3a of Li).
For claim 11, Cai as modified by Li and Zhong further teaches wherein the sprayer comprises a nozzle below the support structure, the nozzle located centrally of the plurality of support structure openings of the support structure (23 see fig. 1 of Cai).
For claim 13, Cai as modified by Li and Zhong further teaches further comprising a cord extending from the pump, through the water reservoir, to a point external to the housing, wherein the pump is electrically powered (38, 34 see figs. of Cai).

Claims 1, 5, 6, 7, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 107950375, provided herein, see English translation provided herein) in view of Li (CN 107343470, see English translation previously provided).
For claim 1, Zhong teaches a hydroponic growing apparatus (figs. and description) comprising: 
a housing (1);
a water reservoir (2) positioned in the housing (1) and comprising a bottom surface and an open top surface (see figs. 3 and 4); 

a pump (4) positioned on the bottom surface of water reservoir (fig. 3, 4 is on 2), the pump  comprising an inlet and an outlet (the pump has an inlet and outlet);
a sprayer (figure 4) coupled to the outlet of the pump; and
a lighting system (lamp 8) coupled to the housing.
Zhong is silent about a cover plate configured to fit over the support structure in the open top surface of the housing, the at least one cover plate comprising a plurality of cut-outs corresponding to the plurality of support structure openings of the support structure.
Li teaches a hydroponic growing system (abstract and figs) including a water reservoir (2), a support structure (32) configured to fit into the open top surface (fig. 1) and defining a plurality of support structure openings (3a); and a cover plate (31) configured to fit over the support structure in the open top surface (fig. 1), the cover plate comprising a plurality of cut-outs (3a) corresponding to the plurality of support structure openings of the support structure (see fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the hydroponic system of Zhong include both a support structure and a cover plate, as taught by Li, in order to support plants in place and cover the seed pods during transit or sale.
For claim 5, Zhong as modified by Li further teaches further comprising a power source positioned in the housing and a pump power cord  extending from the pump in the water reservoir to the power source in the housing (7, fig. 2 of Zhong and claim 3).
For claim 6, Zhong as modified by Li further teaches wherein the bottom surface of the water reservoir comprises a channel including raised walls configured to receive the pump power cord (see fig. 1 and 4, channel 101, the bottom surface of 2 includes part of the channel of Zhong).

For claim 9, Zhong as modified by Li further teaches, further comprising at least one a basket (6 of Zhong, fig. 6 of Zhong) of a size and shape to fit into any of the plurality of support structure openings in the support structure (fig. 3-4 of Zhong).
For claim 10, Zhong as modified by Li further teaches, wherein the plurality of support structure openings is four support structure openings arranged in a grid (fig. 1, 3a of Li).
For claim 11, Zhong as modified by Li further teaches wherein the sprayer comprises a nozzle below the support structure, the nozzle located centrally of the plurality of support structure openings of the support structure (fig. 4 of Zhong, attached to element 4 and background of Zhong).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li and Zhong or alternatively Zhong as modified by Li, as applied to claim 1 above, in further view of Topping (US 2013/0205663).
For claim 2, Cai as modified by Li and Zhong or alternatively Zhong as modified by Li further teaches wherein a fixed distance between a lower surface of the lighting system and an upper surface of the at least one cover plate (28 of Cai, can be fixed at a distance).
Cai as modified by Li and Zhong or alternatively Zhong as modified by Li is silent about the distance is in a range of 14 to 18 inches.
Topping teaches a plant growing system (abstract and figs.) including at grow light at a distance of 14 to 18 inches from the plant (para 0066).
. 

Claims 3, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li and Zhong or alternatively Zhong as modified by Li as applied to claim 1 above, in further view of Wilson (US 2014/0259920).
For claim 3, Cai as modified by Li further or alternatively Zhong as modified by Li teaches wherein the lighting system includes a control board (page 3 of Cai, Zhong “lamp 8 is electrically connected with the controller”), and a lighting panel including lights (31 of Cai, 8 of Zhong).
Cai as modified by Li and Zhong or alternatively Zhong as modified by Li is silent about a lens.
Wilson teaches a hydroponics system including an LED having a lens (para 0196).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the light source of Cai as modified by Li and Zhong or alternatively Zhong as modified by Li include a lens, as taught by Wilson, in order to change the optical profile of the LED light based on a growth stage (para 0196 of Wilson).
For claim 12, Cai as modified by Li and Zhong or alternatively Zhong as modified by Li is silent about comprising a drain tube selectively connected to the outlet of the pump that is repositionable to convey water entering the inlet of the pump to a location external to the housing.
Wilson teaches a hydroponics system including a drain tube selectively connected to the outlet of the pump that is repositionable to convey water entering the inlet of the pump to a location external to the housing (para 0129 for instance).

For claim 20, Cai as modified by Li and Zhong or alternatively Zhong as modified by Li further teaches a kit comprising the hydroponic growing apparatus of claim 1 (see claim 1 above).
 Cai as modified by Li and Zhong or alternatively Zhong as modified by Li is silent about a nutrient composition.
Wilson teaches a hydroponics system including a nutrient composition (para 0009, 0015, nutrient fluid).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a nutrient composition, as further taught by Wilson, into the hydroponics system of Cai as modified by Li and Zhong or alternatively Zhong as modified by Li, to provide adequate nutrients and fertilizer to plants for optimum plant growth.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li and Zhong or alternatively Zhong as modified by Li as applied to claim 1 above, in further view of Loiske et al. (US 10757875, hereafter referred to as Loiske).
For claim 4, Cai as modified by Li and Zhong or alternatively Zhong as modified by Li is silent about wherein the hydroponic growing apparatus is configured to turn the lighting system on for a period of time each day, the period of time being in a range of 12 to 16 hours.
Loiske teaches a hydroponic growing system (abstract and figs.) including a light source (3) wherein the hydroponic growing apparatus is configured to turn the lighting system on for a period of time each day, the period of time being in a range of 12 to 16 hours (col. 6, lines 1-2).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li and Zhong or alternatively Zhong as modified by Li as applied to claim 1 above, in further view of Bissonnette et al. (US 2009/0151248, hereafter referred to as Bissonnette).
For claim 8, Cai as modified by Li and Zhong or alternatively Zhong as modified by Li is silent about further comprising a water level indicator including a magnetic float.
Bissonnette teaches a hydroponics system (abstract and figs.) including a water reservoir having a water level indicator including a magnetic float (para 0079). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the reservoir of Cai as modified by Li and Zhong or alternatively Zhong as modified by Li, include a water level indicator having a magnetic float, as taught by Bissonnette, in order to gauge the level of liquid within the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong as modified by Li as applied to claim 1 above, in further view of Cai.
For claim 13, Zhong as modified by Li is silent about a cord extending from the pump, through the water reservoir, to a point external to the housing, wherein the pump is electrically powered.
Cai teaches a hydroponics system (as detailed above) further comprising  a cord extending from the pump, through the water reservoir, to a point external to the housing, wherein the pump is electrically powered (38, 34 see figs. of Cai).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li and Zhong or alternatively Zhong as modified by Li as applied to claim 1 above, in further view of Lindberg (EP2030503, provided herein)
For claim 19, Cai as modified by Li and Zhong or alternatively Zhong as modified by Li further teaches a kit comprising: the hydroponic growing apparatus of claim I (see claim 1 above); 
one or more net cups of a first size (14 of Cai, 6 of Zhong); 
Cai as modified by Li and Zhong or alternatively Zhong as modified by Li is silent about:
one or more net cups of a second size, the second size being different from the first size; 
one or more adapters; and 
one or more cylindrical plugs sized to fit in the one or more net cups of the second size.
Lindberg teaches a hydroponic system (description and figs) including one or more net cups of a first size (net cups 4); one or more net cups of a second size, the second size being different from the first size (para 0039); one or more adapters (25, para 0039); and one or more cylindrical plugs sized to fit in the one or more net cups of the second size (5, see fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the hydroponic growing system of Cai as modified by Li and Zhong or alternatively Zhong as modified by Li include net cups of different sizes, adapters, and cylindrical plugs, as taught by Lindberg in order accommodate different sized plants within the system.

Allowable Subject Matter
21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to the state of the art of housing supports for plant growing systems as well as power source arrangements therein.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619